DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about atmospheric pressure” in claim 7 is a relative term which renders the claim indefinite. The term “about atmospheric pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner respectfully submits the term “about” is not specifically defined to a degree to provide an accurate assessment of a range of variance from atmospheric pressure.  Examiner also notes the specification in paragraph 0024 specifically states “below atmospheric pressure” with regards to the operational pressure of the contactor, wherein the statement in paragraph 0024 is in contrast to claim 7 which states “the pressure threshold is about atmospheric pressure”.  Examiner also notes MPEP 2173.05(b) which gives a discussion of the term “about” as “about” relates to indefinite claim language.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification( EP1654192B1) taken together with Japanese reference(2003-62403A).
	European Patent Specification teaches in figure 1 a system for supplying a rinsing liquid comprising a rinsing liquid source(deionized water 102) in fluid communication with a membrane contactor(degasser membrane contactor 108), wherein the rinsing liquid source is configured to supply a rinsing liquid comprising a first concentration of oxygen, a nitrogen gas source(N2 input 106) in fluid communication with the membrane contactor, wherein the nitrogen gas source is configured to supply nitrogen gas to the membrane contactor, the membrane contactor configured to generate a stripped rinsing liquid(124) from the rinsing liquid, wherein the stripped rinsing liquid comprises a second concentration of oxygen that is less than the first concentration of oxygen.  European Patent Specification is silent as to a nozzle in fluid communication with the membrane contactor, wherein the nozzle is configured to adjust a flow rate of the nitrogen gas.  Japanese reference teaches in figure 1 a RO treated water source(21) supplied to a dearation membrane module(1), and a gas feed(5) for providing a gas to the dearation membrane module, wherein the gas feed includes a control device(8) for controlling a solenoid valve for adjusting a flow rate of the gas into a vaccum pipe(4).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle in fluid communication with the membrane contactor(108) of European Patent Specification in order to provide a mechanism for adjustment of the flow rate of the nitrogen gas fed to the membrane contactor. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification( EP1654192B1) taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2).
	European Patent Specification taken together with Japanese reference(2003-62403A) teaches all of the limitations of claim 18 but is silent as to a pump in fluid communication between the membrane contactor and an outlet, wherein the pump is configured to deliver the stripped rinsing liquid at the outlet.  Japanese reference(JP6617071B2) in figure 1 teaches a source of pure water source(1), a membrane deaerator(14) downstream of the pure water source, and a vacuum pump(17) in fluid communication between the membrane deaerator and an outlet, wherein the pump is configured to deliver the deaerated liquid at the outlet. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pump in fluid communication between the membrane contactor(108) of European Patent Specification and the outlet to provide forced delivery of a stripped rinsing liquid(124) from the membrane contactor.  
	European Patent Specification taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2) further teaches wherein the pump is a vacuum pump.  European Patent Specification taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2) further teaches wherein the vacuum pump is one of a chemically inert diaphragm pump or a water ring pump(noting the vacuum pump for a deionized water flow is inherently chemically inert to prevent contamination of the deionized water).  
Allowable Subject Matter
Claims 1-6, 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “  a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, the system comprising: an ultrapure water source in fluid communication with a contactor, wherein the ultrapure water source is configured to supply the ultrapure water to the contactor;  a gas mixture source in fluid communication with the contactor, wherein the gas mixture source is configured to supply the ammonia gas and a carrier gas to the contactor; a control unit in fluid communication with the contactor, wherein the control unit is configured to adjust a flow rate of the ultrapure water such that an operational pressure of the contactor remains below a pressure threshold; a compressor in fluid communication with the contactor , wherein the compressor is configured to remove a residual transfer gas out of the contactor;  the contactor configured to generate a rinsing liquid, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; and a pump in fluid communication between the contactor and an outlet, wherein the pump is configured to deliver the rinsing liquid comprising a gaseous partial pressure below the pressure threshold at the outlet”.  Chinese reference(CN104923504A) in figure 2 teaches a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, including an ultrapure water source(deionized water source 4) in fluid communication with a contactor(connecting piece 7) , an ammonia gas source with a gas introducing member(3) configured to provide ammonia gas to the deionized water upstream of the connecting piece, and a source of nitrogen and carbon dioxide, the nitrogen and carbon dioxide mixed before being provided to the connecting piece and contacting with the ammonia water, and a nozzle to form a water fog to a downstream chip.  However Chinese reference does not teach or suggest the combination of claim 1 including a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, the system comprising: an ultrapure water source in fluid communication with a contactor, wherein the ultrapure water source is configured to supply the ultrapure water to the contactor;  a gas mixture source in fluid communication with the contactor, wherein the gas mixture source is configured to supply the ammonia gas and a carrier gas to the contactor; a control unit in fluid communication with the contactor, wherein the control unit is configured to adjust a flow rate of the ultrapure water such that an operational pressure of the contactor remains below a pressure threshold; a compressor in fluid communication with the contactor , wherein the compressor is configured to remove a residual transfer gas out of the contactor;  the contactor configured to generate a rinsing liquid, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; and a pump in fluid communication between the contactor and an outlet, wherein the pump is configured to deliver the rinsing liquid comprising a gaseous partial pressure below the pressure threshold at the outlet.  Claims 2-6 and 8-14 depend on claim 1 and hence are also allowed.
Claim 15 recites “a method for supplying a rinsing liquid comprising ultrapure water with a desired concentration of an ammonia gas dissolved therein having a gaseous partial pressure below atmospheric pressure, the method comprising :  supplying ultrapure water and a gas mixture to a contactor, wherein the gas mixture comprises the ammonia gas and a carrier gas; monitoring an operational pressure of the contactor using a pressure sensor in fluid communication with the contactor; generating a rinsing liquid with the contactor, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; adjusting a flow rate of the ultrapure water using a control unit and in fluid communication with the pressure sensor such that the operational pressure of the contactor remains below atmospheric pressure; removing a residual transfer gas out of the contactor using a compressor in fluid communication with the contactor; and delivering the rinsing liquid at an outlet using a pump in fluid communication between the contactor and the outlet, wherein the rinsing liquid comprises a gaseous partial pressure below the atmospheric pressure”.  Chinese reference(CN104923504A) in figure 2 teaches a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, including an ultrapure water source(deionized water source 4) in fluid communication with a contactor(connecting piece 7) , an ammonia gas source with a gas introducing member(3) configured to provide ammonia gas to the deionized water upstream of the connecting piece, and a source of nitrogen and carbon dioxide, the nitrogen and carbon dioxide mixed before being provided to the connecting piece and contacting with the ammonia water, and a nozzle to form a water fog to a downstream chip.  However Chinese reference does not teach or suggest the combination of method steps of claim 15 including a method for supplying a rinsing liquid comprising ultrapure water with a desired concentration of an ammonia gas dissolved therein having a gaseous partial pressure below atmospheric pressure, the method comprising :  supplying ultrapure water and a gas mixture to a contactor, wherein the gas mixture comprises the ammonia gas and a carrier gas; monitoring an operational pressure of the contactor using a pressure sensor in fluid communication with the contactor; generating a rinsing liquid with the contactor, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; adjusting a flow rate of the ultrapure water using a control unit and in fluid communication with the pressure sensor such that the operational pressure of the contactor remains below atmospheric pressure; removing a residual transfer gas out of the contactor using a compressor in fluid communication with the contactor; and delivering the rinsing liquid at an outlet using a pump in fluid communication between the contactor and the outlet, wherein the rinsing liquid comprises a gaseous partial pressure below the atmospheric pressure.  Claim 16 depends on claim 15 and hence is also allowed.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
June 16, 2022